Name: Commission Regulation (EC) No 1361/96 of 12 July 1996 establishing a forecast balance for the supply to the Canary Islands of certain vegetable oils and amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  trade;  EU finance;  tariff policy
 Date Published: nan

 13 . 7. 96 PENH Official Journal of the European Communities No L 175/17 COMMISSION REGULATION (EC) No 1361/96 of 12 July 1996 establishing a forecast balance for the supply to the Canary Islands of certain vegetable oils and amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2257/92 (4), as last amended by Regulation (EC) No 1 820/95 (*), establishes, for the 1995/96 marketing year, the forecast supply balance for certain vegetable oils for Madeira; whereas, as a result, the forecast supply balance for the 1996/97 marketing year should be established and, conse ­ quently, the aforementioned Regulation amended;Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) thereof, Whereas these balances are established on the basis of the justified requirements of consumption or the processing industry, communicated by the competent national authorities; Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as last amended by Commission Regulation (EC) No 2537/95, and in particular Article 10 thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, the forecast balance for the supply of vegetable oils to the Canary Islands for the 1996/97 marketing year should be established; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The quantities of the forecast supply balance for the Canary Islands for certain vegetable oils for the 1996/97 marketing year which qualify for exemption from customs duties on import or which benefit from the aid for supply from the rest of the Community shall be as follows: (tonnes) CN Code Description Quantity 1507 to 1516 Vegetable oils (excluding olive oil) 35 000 (') (excluding 1509 and 1510) (') 24 500 tonnes of which for the processing and/or packaging sector Article 2 Article 1 ( 1 ) of Regulation (EEC) No 2257/92 is replaced by the following: ' 1 . The quantities of the forecast supply balance for Madeira for certain vegetable oils for the 1996/87 marketing year which qualify for exemption from customs duties on imports from third countries or the aid for supply from the rest of the Community shall be as follows: (  ) OJ No L 173, 27. 6. 1992, p . 13. (*) OJ No L 260, 31 . 10 . 1995, p . 10 . M OJ No L 173, 27. 6 . 1992, p . 1 . (4) OJ No L 219, 4. 8 . 1992, p. 44 . 0 OJ No L 175, 27. 7. 1995, p. 28 . No L 175/ 18 EN Official Journal of the European Communities 13 . 7. 96 (tonnes) CN code Description Quantity 1507 to 1516 Vegetable oils (excluding olive oil) 3 000' (excluding 1509 and 1510) Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1996. For the Commission Franz FISCHLER Member of the Commission